DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motadel et al. (U.S. 2010/0119417).  Motadel et al. teaches a sampling container 10 for storing a liquid sample (“biological sample”; paragraph [0063]), wherein the sampling container is a single-use sampling container made of a bio-degradable material (“biodegradable plastics”; paragraph [0035]).

Regarding claim 2, the sampling container is made of a recyclable material (recycled plastics; paragraph [0055]).

Regarding claim 3, the sampling container is a bag or a closeable cup (“specimen cups”; paragraph [0126]).

Regarding claim 4, an individual identification code is marked on the sampling container (“labeling”; paragraph [0125]).

Regarding claim 6, Motadel et al. teaches sampling system for processing a liquid sample (paragraph [0063]), including a retrieving module configured to be fluidically connected to a liquid-source and configured to retrieve a liquid sample from the liquid-source (“liquid dispensing devices”; paragraph [0106]), a filling module configured to fill the retrieved liquid sample into a sampling container (“specimen cup”; paragraph [0126]), wherein the sampling container is a single-use sampling container made of a bio- degradable material (“biodegradable plastics”; paragraph [0035]), a storing module adapted to store the sampling container filled with the liquid sample (paragraphs [0065], [0108]), and a disposal module adapted to discard the liquid sample (paragraph [0017]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Motadel et al. (U.S. 2010/0119417) in view of Hartselle (U.S. 2014/0242716).  Motadel et al. discloses the claimed invention except for the individual identification code including a sample sign or a sample date indication or a sample time indication or a sample volume indication.  Hartselle teaches that it is known to provide a sample container with a sample sign or a sample date indication or a sample time indication or a sample volume indication (see figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Motadel et al. with the individual identification code including a sample sign or a sample date indication or a sample time indication or a sample volume indication, as taught by Hartselle, in order to indicate to the user, the important information regarding the sample.

Claim 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Motadel et al. (U.S. 2010/0119417) in view of Ahlfors (U.S. 2020/0025782).  Regarding claims 7-15, Motadel et al. discloses the claimed invention except for the specifics of the modules.  Ahlfors teaches that it is known to provide a processing system with modules for sealing and identifying the samples (see paragraph [0223])).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Motadel et al. with modules for closing the container and providing indicia, as taught by Ahlfors, in order to provide automated modules that limit contamination.
Regarding claim 7, the filling module is configured to close the sampling container filled with the liquid sample by a weld seam or a glue seam (paragraph [0246] of Ahlfors).

Regarding claim 8, an identification module configured to mark an identification code on the sampling container (paragraph [0039] of Ahlfors).

Regarding claim 9, the disposal module is arranged below the storing module (paragraph [0331] of Ahlfors).

Regarding claim 10, the storing module is configured to store several sampling containers, each filled with a liquid sample, in a chronological order (paragraph [0292] of Ahlfors).

Regarding claim 11, the disposal module includes a liquid drainage and a waste bin, wherein the disposal module is configured for opening the sampling container and is configured for evacuating the liquid sample from the sampling container, wherein the liquid drainage is configured for evacuating the liquid sample from the sampling system and wherein the waste bin is configured for receiving the evacuated sampling container (paragraph [0331] of Ahlfors). 

Regarding claim 12, the sampling system further includes a transporter configured to transport the sampling container filled or not filled with a liquid sample between at least the retrieving module, the filling module and the disposal module (paragraph [0339] of Ahlfors).


Regarding claim 13, the modified method of Motadel et al. teaches a sampling method for processing a liquid sample (“biological sample”; paragraph [0063] of Motadel et al.), wherein the sampling method includes at least the steps of providing a liquid-source (“biological sample”; paragraph [0063] of Motadel et al.) and a sampling system, wherein the sampling system includes a retrieving module fluidically connected to the liquid-source and configured to retrieve a liquid sample from the liquid-source (paragraphs [0311]-[0312] of Ahlfors), a filling module configured to fill the retrieved liquid sample into a sampling container (paragraphs [0314]-[0316] of Ahlfors), wherein the sampling container is a single-use sampling container made of a bio-degradable material (“biodegradable plastics”; paragraph [0035] of Motadel et al.), a storing module adapted to store the sampling container filled with the liquid sample (paragraph [0292] of Ahlfors), and a disposal module adapted to discard the liquid sample; retrieving the liquid sample from the liquid-source by the retrieving module (paragraph [0331] of Ahlfors), filling the sampling container with the retrieved liquid sample by the filling module (paragraphs [0314]-[0316] of Ahlfors), storing the sampling container filled with the liquid sample in the storing module (paragraph [0292] of Ahlfors), and discarding the liquid sample by the disposal module (paragraph [0331] of Ahlfors).

Regarding claim 14, wherein after or before the step of filling the sampling container, a step of marking the sampling container with an identification code by the identification module is performed (paragraph [0039] of Ahlfors).

Regarding claim 15, at least two sampling containers are each filled with a liquid sample and are stored in the storing module in a chronological order (paragraph [0292] of Ahlfors). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the sample container or system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736